Defendant was indicted for receiving stolen goods, and was convicted upon the following counts in the bill of indictment:
Fifth count: And the jurors, etc., do further present that the said Josiah Ives, afterwards, to wit, on 1 February, 1851, in the county aforesaid, with force and arms, one bale of cotton of the value of 10 shillings, and one barrel of tar of the value of 6 shillings, of the goods and chattels of said Caleb T. Sawyer, before then feloniously stolen, taken, and carried away, feloniously did receive and hire, he, the said Josiah Ives, then and there well knowing the said goods and chattels to have been feloniously stolen, taken, and carried away, contrary to the form of the statute in such cases made and provided and against the peace and dignity of the State.
Sixth count: And the jurors, etc., do further present, that at and in the county aforesaid, on 1 March, 1851, certain goods and chattels, to wit, one bale of cotton of the value of 10 shillings, and one barrel of tar of the value of 6 shillings, of the goods and chattels of Caleb T. Sawyer, feloniously were stolen, taken, and carried away by some person to the jurors unknown; and that the said Josiah Ives afterwards,   (339) to wit, on 2 March, 1851, in the county aforesaid, the said bale of cotton and the said barrel of tar feloniously did have and receive, he, the said Josiah Ives, on the day and year last aforesaid, in the county aforesaid, well knowing the said bale of cotton and the said barrel of tar to have been theretofore feloniously stolen, taken, and carried away, contrary to the form of the statute in such case made and provided and against the peace and dignity of the State.
There was a motion in arrest of judgment, which was overruled. Judgment against the defendant, from which he appealed to the Supreme Court.
Defendant was convicted upon the fifth and sixth counts in the bill of indictment; and the case is here upon a motion in arrest of judgment. The fifth count was abandoned by the Attorney-General, and the question is upon the sixth count. *Page 232 
A receiver of stolen goods is made an accessory by the Statute of Anne; and it is provided by another section of that statute that if the principal felon escapes and is not amenable to the process of the law, then such accessory may be indicted as for a misdemeanor. This statute was so construed as to require, in the indictment for a misdemeanor, an averment that the principal felon was not amenable to the process of the law. Foster, 373. Our statute, Rev. Stat., ch. 34, secs. 53 and 54, is taken from the Statute of Anne, and has received a similar construction.S. v. Groff, 5 N.C. 270, and see the remarks of HENDERSON, J., in S. v. Goode, 8 N.C. 463.
(340)   The objection taken to the indictment is the absence of an averment that the principal felon is not amenable to the process of the law; and it is insisted that, as the principal felon is alleged to be some person to the jurors unknown, it could not be averred that he had "escaped and eluded the process of the law," in the words used by our statute, and it was urged that the statute did not apply to a case of the kind.
The Attorney-General, in reply, took the position that the averment that the principal felon was some person to the jurors unknown necessarily included and amounted to an averment that he had escaped and eluded the process of the law, so as not to be amenable to justice. This would seem to be so; but we give no definite opinion, because there is another defect in the count which is clearly fatal.
After averring that the cotton and tar had been stolen by some person to the jurors unknown, the indictment proceeds: "Afterwards, etc., the said Josiah Ives, the said bale of cotton and the said barrel of tar feloniously did have and receive, well knowing the said bale of cotton and barrel of tar to have been theretofore feloniously stolen," etc. There is no averment from whom the defendant received the cotton and tar. We cannot imply that he received them from the person who stole them. It may be that he received them from some third person; and this question is presented: A. steals an article, B. receives it, and C. receives it from B. Does the case fall within the statute? We think not. The statute obviously contemplates a case where goods are received from the person who stole them; he is termed the principal felon. In the case put above, A. is the principal felon, B. is his accessory, but C. is a receiver from a receiver — an accessory of an accessory. In fact, it cannot be said whether A. or B. is the principal felon in regard to him.
(341)   The statute does not provide for such a case. It makes the  receiver an accessory; and in case the principal is not amenable to the process of law, such accessory may be prosecuted as for a misdemeanor. Consequently, it is necessary to point out the principal, and the matter is involved in the doctrine of "principal and accessory." This *Page 233 
and many other omissions are, in England, remedied by the statutes William III., and George II., by which "the act of receiving" is made a substantive felony, without reference to the person who stole or the person from whom the goods are received. Under those statutes the fifth count, which the Attorney-General has properly abandoned, would be good, for the offense is to "receive and have" stolen goods. We have not adopted those statutes. Of course, the decisions and forms in the modern English books cannot aid us.S. v. Duncan, 28 N.C. 98, presents another instance, to provide for which we have no statute.
PER CURIAM.                                    Judgment arrested.
Cited: S. v. Beatty, 61 N.C. 52; S. v. Minton, 61 N.C. 198.